ACCEPTED
                                                                                          12-15-00054-CV
                                                                             TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                     5/11/2015 9:58:44 AM
                                                                                            CATHY LUSK
                                                                                                   CLERK

                                  NO. 12-15-00054-CV

                                                                        FILED IN
                                                                 12th COURT OF APPEALS
                                         IN THE                       TYLER, TEXAS
                                                                 5/11/2015 9:58:44 AM
                          TWELFTH COURT OF APPEALS                    CATHY S. LUSK
                                                                          Clerk
                                    TYLER, TEXAS
                             _________________________

             SABRE ENERGY CORPORATION, SONCO HOLDINGS, LLC,
                  VAN W. MOUNTS AND EDWIN WESLEY SANO

                                             v.
                               WELL-PRO SERVICES, L.P.
                             _________________________




                             Joint Motion to Abate Appeal


       All parties, jointly, move the Court to abate this appeal, while the parties

finalize a settlement.

       1.     The appeal has been perfected, but the appellate record is not yet

              complete.

       2.     Subsequent to a mediation ordered by this Court, the parties have agreed

              to resolve all their differences.
       3.      The settlement is currently executory, and should be finalized within 60

               days. In the meanwhile, the appellants desire to preserve their appellate

               rights, but without incurring further appellate expenses in the interim.

       4.      Upon the settlement’s final execution, the parties intend to ask this

               Court for entry of further orders as contemplated in the settlement

               agreement.

       WHEREFORE, PREMISES CONSIDERED, the parties jointly ask the Court

to abate this appeal for 60 days, or until such time as the parties’ settlement has been

consummated. The parties further request all other relief that this motion may

authorize.

       This 11th day of May, 2015.

                                          Respectfully submitted,

                                          RAMEY & FLOCK, P.C.
                                          100 East Ferguson, Suite 500
                                          Tyler, TX 75702
                                          Telephone: (903) 597-3301
                                          Facsimile: (903) 597-2413

                                                 /s/ Greg Smith
                                          GREGORY D. SMITH
                                          State Bar No. 18600600
                                          gsmith@rameyflock.com
                                          ANDREW S. STINSON
                                          State Bar No. 24028013
                                          andys@rameyflock.com
                                          PAUL GILLIAM
                                          State Bar No. 07938700
                                          paulg@rameyflock.com



Joint Motion to Abate Appeal                                                         Page 2
                               Attorneys for Appellants


                                      /s/ Kyle Kutch
                               KYLE KUTCH
                               Attorney at Law
                               State Bar No. 11770543
                               211 East Tyler Street, Suite 600-G
                               Longview, TX 75601
                               Telephone: (903) 236-8788
                               Facsimile: (903) 236-0015
                               kyle@kutchlaw.com

                               Attorney for Appellee




Joint Motion to Abate Appeal                                        Page 3